¶40 (dissenting) — James Woods, the father, was convicted of two counts of first degree child molestation of his daughters, HW and PW, and sentenced to 95 months in the penitentiary. Clerk’s Papers at 67. The convictions rest wholly on the uncorroborated testimony of these small children and hearsay statements attributed to them. However, their competency to testify to events prior to March 2001 was never established. An innocent man may be imprisoned as a result.
Sanders, J.
¶41 For a child witness to be competent to testify, it is essential that the trial court find the child had the requisite mental capacity “at the time of the occurrence *626concerning which he is to testify.” State v. Allen, 70 Wn.2d 690, 692, 424 P.2d 1021 (1967). Here the trial court found the children were competent as of March 2001 (“But she clearly had the ability in March of ‘01 to have accurate impressions of events that were occurring to her.”). Report of Proceedings (RP) (Mar. 27, 2002) at 353-54. Yet there is a paucity of evidence that the charged events in fact took place in March 2001, the last month they were in their father’s custody. The charging document alleged that the acts took place sometime between the girls’ birth and July 9, 2001 — several months after they left their father’s custody, i.e., the charging period included literally years before March 2001.
¶42 The lead opinion poses the question as “[wjhether the trial court abused its discretion in determining that the victims were competent to testify?” lead op. at 617, and answers no. And I agree, provided we qualify our answer that the trial court determined, in its discretion, that the children were competent to testify regarding events which took place in March 2001 and thereafter, not before.
¶43 The problem is nothing in this record, and I mean nothing, establishes that the alleged abuse took place in March 2001 or thereafter.
¶44 The lead opinion claims the evidence “established a relatively narrow time frame during which some molestation occurred: the nine-month period between PW’s third birthday in June 2000 and her removal from Woods’s home in March 2001.” Lead op. at 620. But even assuming this is correct, and I think it is a stretch on this record to suppose it is,2 we must observe that eight of the nine months of the lead opinion’s time frame wherein the abuse could have occurred are before the month in which the trial court concluded the girls could competently testify about events which occurred in that month and after.
*627¶45 The lead opinion attempts to bridge the fanciful gap by claiming it “is an unreasonable interpretation of the court’s comment,” lead op. at 621, to limit the child’s competence to testify about events to March 2001 and thereafter. I disagree. That is, after all, exactly what the trial court said: “She [HW] appears to have sufficient memory to retain an independent recollection of the events, going back as far as March of 2001” RP (Mar. 27, 2002) at 354 (emphasis added).
¶46 If the object of a trial is not necessarily to procure a conviction but rather determine the truth through competent evidence, care must be taken to exclude incompetent testimony. In March 2001 HW was five years old and PW was three years old. Convictions based upon testimony from uncorroborated accounts of small children can be sustained provided that the trial court determines, amongst other things, without abusing its discretion, that the child had the mental capacity at the time of the occurrence to receive an accurate impression of it. Here, however, there is simply no basis for that conclusion since the time of the occurrence was not established with reasonable probability during the period that either child had the mental capacity to receive an accurate impression.
¶47 Thus the case against the father falls like a house of cards. Moreover since the children could not competently testify to events occurring within the relevant time frame, they were “unavailable” as witnesses. This requires corroboration, of which there was none, as a prerequisite to admit child hearsay.
¶48 In a substantially similar situation we held:
Because A.E.P. was incompetent to testify, she was unavailable as a witness. Her hearsay statements regarding sexual abuse lacked corroboration and cannot be admitted under RCW 9A.44.120. We reverse the finding of abuse which was entered in the dependency hearing.
In re Dependency of A.E.P., 135 Wn.2d 208, 234, 956 P.2d 297 (1998).
*628¶49 A similar result should follow here.
¶50 For these reasons I would reverse the convictions.
Alexander, C.J., and C. Johnson and Madsen, JJ., concur with Sanders, J.

 Both children lived in the same location prior to March 2001 (PW all her life and HW most of her life). Therefore memories about their living situation were not date specific. Moreover alleged memories about events or physical conditions were not verified from an independent source, e.g., did an “orange chair” exist and, if so, when?